DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Affidavit/Declaration
The declaration filed on 8 December 2020 under 37 CFR 1.131(a) is sufficient to overcome the Heller reference’s corresponding WIPO publication WO 2002/058537, which sets forth the same subject matter as US 2003/0100821 to Heller as applied in the previous Office Action but with an earlier publication date.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 16-18, 21, 27-32, 35, and 36, including, inter-alia, a method of inserting a transcutaneous glucose sensor comprising adhering an adhesive portion of a mount to a user’s skin while the mount is coupled to an inserter device, depressing a button on the inserter device to cause automatic advancement of a shuttle, a sharp, and the sensor, propelling the sharp and sensor into the user through an opening in the housing using a first spring of two springs, followed by automatic retraction of the sharp, removing the inserter device from the mount while the sensor remains in the user, and then inserting an electronics component into the mount, in combination with all other limitations in the claims.
inter-alia, an assembly comprising a transcutaneous glucose sensor, an inserter device comprising an actuator button, slidable shuttle, a first spring, a second spring having a top end in contact with the shuttle, and a sharp, and a mount releasably coupled with the inserter device and comprising an adhesive portion configured to adhere to a user’s skin, where depression of the actuator button is configured to cause automatic advancement of the shuttle, sharp, and sensor, propelling the sharp and sensor through an opening in the mount into the user using the first spring, and automatic retraction of the sharp away from the user by way of expansion of the second spring while the sensor remains in the user, where the mount is configured to be positions on the user’s skin prior to advancing the sharp and sensor through the mount into the skin, the inserter device is configured to be removed from the mount while the sensor remains in the user, and the mount is further configured to receive an electronics component after removal of the inserter device, in combination with all other limitations in the claims. 
Heller (WO 2002/058537 and US 2003/0100821) discloses a similar insertion assembly, as discussed in the previous Office Action, but is disqualified as prior art under 103(c)(1). 
Gross US 6275717) discloses a similar insertion assembly, particularly positioning a mount coupled to insertion components on skin prior to performing the act of inserting through the mount, but Gross does not disclose using a separate sharp which can be removed. 
Say (US 6175752) teaches use of an insertion device and a mount, where the mount is applied to skin before using the insertion device to insert a sharp and sensor through the 
Ward (US 6695860) discloses an insertion assembly where a mount is applied to skin prior to actuating insertion of a sharp and sensor through the mount into skin using a first spring and retracting the sharp using a second spring, but Ward discloses that the electronics are part of the shuttle carrying the sharp and sensor while they move, not a separate component which could be inserted later into the mount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Examiner notes that Applicant’s remarks disqualify the US publication of Heller as a reference under 103(c)(1), as it is only available as a 102(e) type reference; the WIPO publication in the same family with the same priority documents would be a 102(a) reference that could be applied in a 103 rejection, but Applicant’s declaration is sufficient to establish that the instant invention was conceived and reduced to practice prior to the publication date of WO 2002/058537, such that it too is only available as a 102(e) type reference and thereby also disqualified as a reference under 103(c)(1).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.